t c memo united_states tax_court barry john sergeant and christine m sergeant petitioners v commissioner of internal revenue respondent docket no filed date barry john sergeant and christine m sergeant pro sese michael p breton for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and penalty on petitioners' federal income taxes year deficiency penalty sec_6662 dollar_figure big_number -- dollar_figure all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioners are entitled to charitable_contribution deductions in excess of the amount allowed by respondent and whether petitioners are liable for the penalty for a substantial_valuation_misstatement for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in rowayton connecticut at the time they filed their petition as of the time of trial donald miller mr miller the owner and operator of miller yacht sales inc miller yacht had been in the business of selling boats for years in date mr miller sold the boat in issue in this case--a 42-foot trojan motor yacht with a wooden hull gasoline- powered engines and no fly bridge the boat --to a third party for dollar_figure plus a trade-in valued at approximately dollar_figure at the time of this sale the boat was in above-average condition in mid-atlantic bank repossessed the boat from the third party and sold it back to miller yacht for dollar_figure on date mr sergeant purchased the boat from miller yacht for dollar_figure by the time mr sergeant purchased the boat it had deteriorated considerably and needed a lot of repairs mr sergeant made repairs to the boat and attempted to sell it for between dollar_figure and dollar_figure however he could not sell it during this time mr sergeant carried dollar_figure of property damage insurance_policy on the boat mr sergeant saw an advertisement in the wall street journal soliciting boat donations to the oceanus institute inc of manset maine oceanus on date mr sergeant donated the boat to oceanus twenty days after he donated the boat oceanus sold the boat for dollar_figure on their federal_income_tax return petitioners claimed a gift made to charity for the boat donation in the amount of dollar_figure however they deducted only a portion of this amount due to limitations on charitable deductions on their federal_income_tax return petitioners deducted the charitable_contribution carryover from petitioners attached an appraisal of the boat prepared by gregory hurt the hurt appraisal to their federal_income_tax return petitioners based their deduction for the boat on the hurt appraisal oceanus is a charitable_organization recognized under sec_501 it appears that oceanus damaged the boat prior to this sale mr hurt based his appraisal on figures contained in the buc guide 61st edition the national automobile dealers association large boat appraisal guide nada guide and the buc guide are boat valuation guides the nada guide for may through date and the buc guide 64th edition for summer listed the following value ranges for a 42-foot sea voyager motor yacht4 with inboard gasoline engines and a wooden hull nada guide buc guide low dollar_figure big_number average high dollar_figure -- dollar_figure dollar_figure respondent determined that the fair_market_value of the boat at the time of its contribution was dollar_figure in mr miller sold a 42-foot chris craft with a wooden hull gasoline engines and no fly bridge--a make and model similar to the boat- -for dollar_figure fair_market_value opinion sec_170 provides a deduction for charitable_contributions made to qualified entities during the taxable_year if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution sec_1 170a- c income_tax regs fair_market_value is the price pincite this boat is comparable to petitioners' boat the parties presented evidence regarding fair_market_value according to both guides only for which the property would change hands between a willing buyer and a willing seller both having a reasonable knowledge of relevant facts and neither being under any compulsion to buy or sell sec_1_170a-1 income_tax regs fair_market_value is a question of fact to be determined from the entire record 79_tc_714 affd 731_f2d_1417 9th cir 56_tc_876 the commissioner's determination of the property's fair_market_value is presumed to be correct and petitioners bear the burden of proving a higher value rule a it is undisputed that oceanus is a qualified_entity petitioners attempted to satisfy their burden of proving the boat's fair_market_value principally through mr sergeant's testimony and the hurt appraisal we do not accept mr sergeant's unsubstantiated testimony regarding the boat see 338_f2d_602 9th cir affg 41_tc_593 the hurt appraisal based its value for the boat on the buc guide we do not place much weight on this appraisal mr miller credibly testified that the buc guide inflates the value of used boats and that the nada guide more accurately reflects their fair_market_value we note that many banks for financing purposes no longer use the buc guide and instead use the nada guide furthermore petitioners did not offer mr hurt as a witness at trial and respondent and the court did not have the opportunity to question him regarding the conclusions set forth in the hurt appraisal additionally the evidence presented regarding comparable sales does not support petitioners' claimed fair_market_value of the boat based on the evidence presented at trial we conclude that petitioners are not entitled to a deduction for the boat in excess of the amount determined by respondent substantial_valuation_misstatement taxpayers are liable for a penalty equal to percent of the portion of the underpayment_of_tax attributable to a substantial_valuation_misstatement sec_6662 b sec_6662 provides that there is a substantial_valuation_misstatement if the value of any property claimed on any_tax return imposed by chapter is percent or more of the amount determined to be the correct value the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if the taxpayer shows that there was reasonable_cause for such portion and that the taxpayer acted in good_faith sec_6664 sec_6664 however shall not apply in the case of any underpayment attributable to a substantial or gross_valuation_overstatement under chapter with respect to any property contributed by the taxpayer for which a deduction was claimed under sec_170 unless the claimed value of the property was based on a qualified_appraisal made by a sec_6662 provides an exception that is not applicable in the instant case qualified_appraiser and in addition to obtaining such appraisal the taxpayer made a good_faith investigation of the value of the contributed_property sec_6664 and qualified appraisers and qualified appraisals are defined under the regulations under sec_170 sec_6664 first among the information to be included on a qualified_appraisal is the date or expected date of the contribution see sec_1_170a-13 income_tax regs the hurt appraisal does not include the date or expected date of contribution of the boat to the donee second there is insufficient evidence to determine whether mr hurt is a qualified_appraiser see sec_1_170a-13 c income_tax regs discussing what an appraisal_summary is and the declarations required to be made by the preparer of the appraisal_summary in order to qualify as a qualified_appraiser last there is no evidence that in addition to obtaining the hurt appraisal petitioners made a good_faith investigation of the value of the contributed_property thus the reasonable_cause exception of sec_6664 does not apply the dollar_figure claimed value of the boat exceeds percent of the correct value ie dollar_figure petitioners therefore are liable for the penalty pursuant to sec_6662 for a substantial_valuation_misstatement an appraisal_summary is not part of the record in this case to reflect the foregoing decision will be entered for respondent
